Citation Nr: 1210565	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-06 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1955 to November 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Los Angeles, California VARO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

On his February 2009 Form 9 substantive appeal, the Veteran requested a BVA hearing at the Los Angeles RO.  On a hearing election statement received in March 2009, he marked the option, "I withdraw my request for a Travel Board hearing.  Instead, I request a LIVE Satellite 'video conference' hearing at the Los Angeles Regional Office before a member of BVA who will be in Washington, D.C.  Video hearings are held several times a year."  He did not at any time withdraw his hearing request, he remains entitled to a hearing on appeal in this matter, and his request must be honored.  38 C.F.R. § 20.700.  Because videoconference hearings are scheduled by the RO, the case must be remanded for that purpose.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board.  This matter should then be processed in accordance with established appellate practices. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

